Judgment, Supreme Court, New York County (Carol Huff, J.), entered on or about January 30, 1995, which denied petitioner’s application pursuant to CPLR article 78 seeking to annul respondent’s determination terminating petitioner’s probationary employment as Civil Engineer III, and dismissed the petition, unanimously affirmed, without costs.
We agree with the IAS Court that petitioner failed to make out a prima facie case of either age discrimination or retaliation. In any event, respondents’ contemporaneous, documentary evidence of petitioner’s unsatisfactory performance in the probationary title rebutted the purported evidence of bad faith, and sufficed to establish as a matter of law that petitioner’s demotion was in good faith (see, Matter of Cohen v Koehler, 82 NY2d 882; Matter of Johnson v Katz, 68 NY2d 649). We have considered petitioner’s other contentions and find them to be without merit. Concur—Sullivan, J. P., Wallach, Ross and Williams, JJ.